Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.    Claims 1-16 have been examined in this application.  This communication is the first action on merits.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20190000238 A1 to Eskridge III et al. (Eskridge hereafter)
As per claim 1 , Eskridge teaches, A bed platform assembly (see 404—Fig.16) for automatically moving a person from a supine position to a seated position such that the person can be assisted to a standing position (see pg.11 para [0117]; “ As the articulating center portion pivots with respect to the rotating and pivoting frame, the articulating bed member not only positions the occupant toward the side of the rotating and articulating bed in a seated position, but also lifts the occupant to a standing position, as the back of the articulating center portion adjacent the articulating head portion lifts the hips and lower back of the occupant and the articulating head portion tilts forward. Therefore, a person of limited mobility can get out of bed. Reversing these steps allows the person with limited mobility to get into bed and to utilize the articulating features of the rotating and articulating bed.”), comprising: an underlying bed frame (see 406—Fig.16: underlying bed frame ) having a longitudinal axis (see annotated Fig.16: longitudinal axis); a back section, for supporting a person's back (see 434—Fig.16: back section), disposed above said underlying bed frame (see annotated Fig.16: disposed above said underlying bed frame); a seat section, for supporting a lower portion of a person's torso (see 436—Fig.16: seat section), disposed above said underlying bed frame (see annotated Fig.16: disposed above said underlying bed frame ) and connected to said back section (see annotated Fig.16: connected to said back section); a leg section, for supporting legs of a person (see 460—Fig.16: a leg section), disposed above said underlying bed frame (see annotated Fig.16: ) and connected to said seat section (see annotated Fig.16: connected to  seat section); and a plurality of actuators  (see pg.15 para [0148]: " As illustrated, therefore, the rotating and pivoting bed includes four actuators, a head portion actuator, a foot portion actuator, a rotation actuator and a pivot actuator. In one embodiment, all four actuators are linear actuators. In one embodiment, all four actuators are identical actuators.") for elevating said back section of said bed platform assembly to an inclined position, rotating said seat section 90 with respect to said longitudinal axis of said underlying bed frame, and for lowering said leg section of said bed platform assembly, whereby the person, originally disposed in said supine position, is now disposed in a seated position with its leg members disposed over a side portion of said underlying bed frame so that another person may help the person from said seated position to a standing position (see pg.11 para [0117]).

    PNG
    media_image1.png
    623
    710
    media_image1.png
    Greyscale

As per claim 3, Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a thigh section (see 458—Fig.16: thigh section) interposed between said back section and said leg section (see annotated Fig.16 below) and operatively connected at opposite ends of said thigh section to said back section and said leg section (see annotated Fig.16 below); and a thigh section actuator (see 456—Fig.16: thigh section actuator) operatively connected to said thigh section for moving said thigh section relative to said back and leg sections (see pg.12 para [0127]).

    PNG
    media_image2.png
    516
    700
    media_image2.png
    Greyscale

As per claim 4, Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a rotational/pivotal platform (see 418—Fig.18: ) upon which said seat section is fixedly secured so as to enable said seat section, and said back and leg sections connected to said seat section, to undergo predeterminedly opposite clockwise and counterclockwise rotational/pivotal movements of 90 within a horizontal plane (see pg.2 para [0011]:  "In one embodiment, the rotating and pivoting frame is rotatable around the vertical axis through an angle up to about 90°.") such that said seat section, said back section, and said leg section are alternatively aligned with said longitudinal axis of said underlying bed frame and disposed within a plane perpendicular to said longitudinal axis of said underlying bed frame (see annotated Fig.1 & 6 below).

    PNG
    media_image3.png
    830
    1548
    media_image3.png
    Greyscale

As per claim 5, Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a tilting chassis (see 454—Fig.16) pivotally mounted upon one side of said underlying bed frame (see annotated Fig.17 below) and upon which said seat section is rotationally/pivotally disposed (see annotated Fig.17 below); and a tilting chassis actuator (see 468—Fig.16 ), operatively connected to an opposite side of said tilting chassis for tilting said tilting chassis (see annotated Fig.17), and said seat section mounted thereon (see annotated Fig.17), to a predetermined tilted degree with respect to said underlying bed frame (see annotated Fig.17) whereby, once the person, originally disposed in said supine position, has been moved to said seated position with its leg members disposed over a side portion of said underlying bed frame, said tilting actuator can tilt said tilting chassis and said seat section such that the person, seated upon said seat section, can now be moved upwardly to a semi-standing/semi-erect position so that another person may help the person from said semi-standing/semi-erect position to a fully standing position (see pg.11 para [0117]).

    PNG
    media_image4.png
    593
    588
    media_image4.png
    Greyscale

As per claim 6, Eskridge teaches, The bed platform assembly as set forth in Claim 5, wherein: said tilting chassis actuator can tilt said tilting chassis to a predetermined degree of 23 (see pg.11 para [0117] ). 
As per claim 7 , Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a rotational/pivotal platform (see 418—Fig.16) upon which said seat section is fixedly secured so as to enable said seat section, and said back and leg sections connected to said seat section (see Fig. 16: seat back and leg sections secure to rotational platform 418 ), to undergo predeterminedly opposite clockwise and counterclockwise rotational/pivotal movements of 90 degrees within a horizontal plane (see pg.2 para [0011]: In one embodiment, the rotating and pivoting frame is rotatable around the vertical axis through an angle up to about 90°.); a tilting chassis (see 454—Fig.16 ) pivotally mounted upon one side of said underlying bed frame (see annotated Fig.17: on page 7)and upon which said seat section is rotationally/pivotally disposed  (see annotated Fig.17: on page 7);and a surface bearing (see 486—Fig.18 ) interposed between said rotational/pivotal platform and said tilting chassis so as to permit said rotational/pivotal platform, upon which said seat section is fixedly secured, to undergo said predeterminedly opposite clockwise and counterclockwise rotational/pivotal movements of 90 degrees within a horizontal plane relative to said tilting chassis (see pg.13 para [0135]; “The rotating and pivoting frame includes a plurality of discrete bearings 486 disposed between the bearing plate and the horizontal support surface.”).
As per claim 11 , Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a foot section for supporting the person's feet (see 438—Fig.16:  foot section).
As per claim 12 , Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a foot section actuator for moving said foot section from a lowered, collapsed position to an elevated position (see 425—Fig.16:  foot section actuator), and back to said lowered, collapsed position, so as to properly support the feet of the person as desired (see pg.15 para [0146]: In addition, the second articulating foot portion frame support assembly 426 is pivotally or rotatably attached to the extendable arm of the linear actuator 425, for example, at a common point of attachment with the first connecting arm 424. ); and a plurality of interconnected actuating links (see 426—Fig.16: actuating links ) connecting said foot section actuator to said foot section so as to elevate and lower said foot section when said foot section actuator is respectively extended and retracted (see pg.12 para [0128]).
As per claim 13 , Eskridge teaches, The bed platform assembly as set forth in Claim 1, further comprising: a control box for controlling all moving component parts of said bed platform assembly (see 164—Fig. 10 ; pg.10 para [0111]: “The rotating and articulating bed includes a control assembly 164. Preferably, the control assembly is located in the fixed bed frame. The control assembly is in communication with the motors and actuators of the rotating and articulating bed to provide for the desired adjustments and operation of the rotating and articulating bed. “).
As per claim 14, Eskridge teaches, The bed platform assembly as set forth in Claim 13, wherein: said control box comprises a central processing unit (CPU) or a programmable logic computer (PLC ) (see pg.10 para [0111]: The control assembly includes, but is not limited to, control electronics, computers, programmable logic controllers, power supplies, batteries and wireless communication systems.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application 20190000238 A1 to Eskridge in view of US Patent 9655798 to Zerhusen et al. (Zerhusen hereafter)
As per claim 2 Eskridge teaches The bed platform assembly as set forth in Claim 1, but does not teach a neck section connected to said back section; and a neck section actuator operatively connected to said neck section for moving said neck section relative to said back section.
Zerhusen teaches:  [The bed platform assembly as set forth in Claim 1,] further comprising: a neck section (see 228—Fig.12) connected to said back section (see examiner note; Col 22 lines 19 - 22: "..head section 228 pivotably raises and lowers relative to seat section 230 "); and a neck section actuator (see Col 22 lines 29 - 31: "Bed 200 includes one or more motors or actuators, which in some embodiments, comprise linear actuators with electric motors to move the various sections 228, 232, 234")operatively connected to said neck section for moving said neck section relative to said back section (see Col 22 lines 29 - 31).
Note: the examiner defines element 230 as the back section

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Eskridge with the teachings of Zerhusen with the motivation of moving various sections of the patient support system independently of other sections(see Col 22 lines 29 - 31).
As per claim 15 Eskridge teaches [The bed platform assembly as set forth in Claim 1] but does not teach, a motion sensor for sensing motion or movement of the person disposed in said supine position upon said bed platform assembly.
Zerhusen teaches The bed platform assembly as set forth in Claim 1, further comprising: a motion sensor for sensing motion or movement of the person disposed in said supine position upon said bed platform assembly (see Col 31 lines 34 - 35: "Motion sensor pads situated between mattress 22 and deck 38, acoustic sensors, and temperatures sensors that measure patient temperature are examples of other types of sensors that may be used as sensor(s) 800 if desired.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Eskridge  with the teachings of Zerhusen with the motivation of determining a patients or the bed assembly status at any given time (see Col 12 lines 28 - 34 “Signals from sensors 70 are electrically coupled to control circuitry 72 of bed 10 and are processed by a microprocessor 74 of control circuitry of bed 10 using software stored in memory 76 to determine a patient's weight and position on bed 10.”)
As per claim 16 Eskridge does not teach [The bed platform assembly as set forth in Claim 15,] further comprising: LED perimeter lights disposed upon said underlying bed frame and illuminated when said motion sensor detects motion or movement of the person disposed in said supine position upon said bed platform assembly.
Zerhusen teaches The bed platform assembly as set forth in Claim 15, further comprising: LED perimeter lights (see Col 22 line 52 - 56: "A set of light emitters, such as the LED's 78, 80 of FIG. 27, are situated in the interior region of frame member 238 and are grouped to form four zones 101, 102, 103, 104 of illumination at opening 272. ") disposed upon said underlying bed frame (see Col 22 line 52 - 56: ) and illuminated when said motion sensor detects motion or movement of the person disposed in said supine position upon said bed platform assembly (see Col 22 line 55 - 61; “The light emitters in the interior region of frame member 238 are operated to shine green light upwardly out of opening 272 to indicate a satisfactory status of the associated monitored bed condition and the light emitters in the interior region of frame member 238 are operated to shine light of a color other than green (e.g., red, orange, or amber) upwardly out of opening 272 to indicate an unsatisfactory status of the associated monitored bed condition.” ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Eskridge with the teachings of Zerhusen with the motivation of providing indication of the condition of the associated monitored bed and patient therein (see Col 22 lines 55 – 61).
Claim(s) 8,9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application 20190000238 A1 to Eskridge in view of CN 1640363 A to Failor et al. (Failor hereafter)
As per claim 8 Eskridge teaches The bed platform assembly as set forth in Claim 7,  a pair of limit engagement claws (see pg.15 para [0148] element 528) but does not teach a vertically oriented limit pin mounted upon said tilting chassis; [and a pair of limit engagement claws ] mounted upon said rotational or pivotal platform for engaging said vertically oriented limit pin so as to prevent further rotational/pivotal movement of said rotational/pivotal platform in either one of said clockwise and counterclockwise directions.
Failor teaches The bed platform assembly as set forth in Claim 7, further comprising: a vertically oriented limit pin (see 710—Fig.10) mounted upon said tilting chassis (see annotated Fig.10); [and a pair of limit engagement claws (706—FIig.10) ] mounted upon said rotational or pivotal platform for engaging said vertically oriented limit pin so as to prevent further rotational/pivotal movement of said rotational/pivotal platform in either one of said clockwise and counterclockwise directions (see pg. 15 “by pulling plunger 706 to make it away from notch 708, it can rotate the seat part 24 until the latch 706 engaged with the notch 710. When the latch 706 engaging the notch 708, chair 300 as shown in FIGS. 7 and 8 are positioned when the latch 706 engagement with the notch 710, the chair 300 shown in FIG. 9 are located.”

    PNG
    media_image5.png
    476
    609
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Eskridge with the teachings of Failor with the motivation of limiting the rotation of the platform system (see pg. 15 "the rotating lock 706 with the first notch 708 and the second notch 710 of the interaction of the limit, the two notches along the 360 degree circle defined by disk 702, 704 and swing open 90 degrees. by pulling plunger 706 to make it away from notch 708, it can rotate the seat part 24 until the latch 706 engaged with the notch 710. When the latch 706 engaging the notch 708, chair 300 as shown in FIGS. 7 and 8 are positioned when the latch 706 engagement with the notch 710, the chair 300 shown in FIG. 9 are located.").
As per claim 9 Eskridge teaches The bed platform assembly as set forth in Claim 7, further comprising: a vertically oriented axle/spindle (466—Fig.16) but does not teach [a axle/spindle ] mounted upon said tilting chassis and upon which said rotational/pivotal platform is mounted so as to permit said rotational/pivotal platform to rotate around a vertical axis defined by said vertically oriented axle/spindle.
Failor teaches [a axle/spindle (20—Fig. 10]  mounted upon said tilting chassis (see pg. 15 element 20: "Referring to FIG. 10 it can be seen that, by rotating the assembly 700 to the seat portion 24 to rotate. the rotating assembly 700 comprises a telescopic column 20 on the fixing plate 702, ") and upon which said rotational/pivotal platform is mounted so as to permit said rotational/pivotal platform to rotate around a vertical axis defined by said vertically oriented axle/spindle (see pg. 15 examiner note).
*Note the rotational platform (24) is mounted on tilting chassis (702) as shown in figure 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Eskridge with the teachings of Failor with the motivation of providing a structure on which the seat can rotate (see pg. 15 "the rotating assembly 700 comprises a telescopic column 20 on the fixing plate 702, and the seat 704 on the rotational disc portion 24. Therefore, the rotating disc 704 and the seat portion 24 can rotate on the fixing plate 702.").
As per claim 10 Eskridge teaches The bed platform assembly as set forth in Claim 9, further comprising: an annular gear (see 526—Fig.18; para [0146]: " Alternatively, the rotating drive shaft along a portion of its length adjacent the second end includes a shape, grooves or ridges that engage a mating shape, ridges or grooves on an interior surface of the drive collar. This engagement translates rotational motion of the drive collar to the rotating drive shaft.") fixedly mounted upon said vertically oriented axle/spindle; (see pg.15 para [0146]: "In one embodiment, the rotating and pivoting frame includes a removable drive collar 526 disposed over the rotating drive shaft adjacent the second end.") a rotational/pivotal platform actuator (see 532—Fig.20: ) mounted upon said tilting chassis; (see Fig.17 rotational actuator mounted to chassis via members 408 & 422) and a rack (see 534—Fig.20: ) connected to a distal end portion of said rotational/pivotal platform actuator (see annotated Fig.20: ) and adapted to engage said annular gear fixedly mounted upon said vertically oriented axle/spindle (see annotated Fig.20) 

    PNG
    media_image6.png
    530
    606
    media_image6.png
    Greyscale
 
such that when said rotational/pivotal platform actuator is extended and retracted, said rack will cause said annular rotary gear to rotate in opposite directions (see pg.9 para [0105]: "Therefore, when the rotation actuator is in a first position, e.g., retracted, the bearing plate is in a first non-rotated position 218. Extending the extensible rod moves the rotation actuator to a second position 262 and the arm to a second position 226.This also rotates the shaft and moves the bearing plates to a second rotated position 220, which represents 90° of rotation in a first direction. Rotation of the shaft and therefore the bearing plate through 90° degrees in a second direction opposite the first direction can be accomplished by having the arm in a reversed first position 264.") so as to enable said rotational/pivotal platform to achieve said opposite clockwise and counterclockwise rotational/pivotal movements of 90 relative to said tilting chassis and said underlying bed frame (see pg.9  para [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673 

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
                                                                                                                                                                                                       6-29-2022